The Farms and Markets Law, section 130, reads: "No person shall sell, offer or expose for sale any concentrated commercial feeding stuffs containing * * * any substances injurious to the health of animals or having no feeding value." This court held inPine Grove Poultry Farm, Inc., v. Newtown By-Products Mfg.Co. (248 N.Y. 293, 296, 297), that a seller was liable to a third party for negligence in selling chicken feed containing ground wire. The party recovering for the loss of his ducks was not the direct purchaser from the seller so that the law of warranty did not apply. We said regarding such sale: "The court, adopting the theory of negligence pleaded by plaintiff, charged the rule relating to reasonable care. In view of the statute he might have correctly charged negligence as matter of law. * * * The right to maintain an action for the breach of a statutory duty is not restricted to one suffering an injury to the person. Property rights also come within the protection of a statute imposing a duty for the benefit of the general public. Such a rule has been applied by us to a violation of the Farms and Markets Law in a case where no privity of contract existed between the party guilty of the violation and the one incurring *Page 8 
the damage. No element of ordinary negligence is essential. Violation of the statute becomes actionable default."
This court is about to hold that the same law does not apply to section 50 of the Agriculture and Markets Law which relates to human beings instead of ducks. That section reads: "No person shall sell or exchange or offer or expose for sale or exchange, any unclean, impure, unhealthy, adulterated or unwholesome milk or any cream from the same, or any unclean, impure, unhealthy, adulterated, colored, or unwholesome cream, or sell or exchange, or offer or expose for sale or exchange, any substance in imitation or semblance of cream, which is not cream, nor shall he sell or exchange, or offer or expose for sale or exchange any such substance as and for cream * * *." (Agriculture and Markets Law, § 50.)
The facts as they come to us show that the defendant sold milk containing ground glass and that the plaintiff drank it or took it to his injury. I should think that milk or cream containing ground glass is unhealthy, impure and unwholesome. The plaintiff's doctor bills indicate what it did to him. That such a law has been passed for the benefit of the public is self-evident. (Abounader v. Strohmeyer  Arpe Co., 243 N.Y. 458. )
Following our previous decision, the recovery in this case upon the ground of negligence and violation of statute was justified, and the judgment of the courts below should be affirmed. I, therefore, dissent from the ruling about to be made.
LEHMAN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur with O'BRIEN, J.; CRANE, Ch. J., dissents in opinion.
Judgments reversed, etc. *Page 9